Exhibit 10.1

 

Employee Options (TARP)

 

AWARD AGREEMENT

UNDER THE

MAINSOURCE FINANCIAL GROUP, INC.

2007 Stock Incentive Plan

 

Notice of Grant

 

The individual named below has been granted an “Award” with respect to the
common stock of MainSource Financial Group, Inc., an Indiana corporation (the
“Company”), subject to the terms and conditions of the MainSource Financial
Group, Inc. 2007 Stock Incentive Plan (the “Plan”) and this Award Agreement (the
“Agreement”).

 

1.

Grantee:

                                             

 

 

 

2.

Grant Date:

February 23, 2009

 

 

 

3.

Type and Size of Award:

Incentive Stock Option to purchase                            Shares*

 

 

 

4.

Exercise Price per Share:

$5.40 (this is the Fair Market Value of the Share on the Grant Date)

 

 

 

5.

Expiration Date:

February 23, 2019 (ten years from the Grant Date)

 

--------------------------------------------------------------------------------

*For an Incentive Stock Option (an “Option Award”), this represents the number
of shares of common stock of the Company (“Company Stock”) the Grantee is
entitled to purchase upon subsequent exercise of the Option Award.

 

Agreement Regarding Terms and Conditions of Grant

 

This Agreement is dated as of the Grant Date and is between the Company and the
Grantee, in accordance with the terms of the Plan.  Capitalized terms used in
this Agreement and not otherwise defined have the meanings given to them in the
Plan.

 

1.             The Plan.  The Plan contains terms and conditions applicable to
the Award that are not explicitly set forth in this Award Agreement, but which
are incorporated herein by reference.  The terms of this Agreement shall be
subject to the terms of the Plan.  In the case of any conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall
control.  Grantee acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions of the Plan.  Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to signing this Agreement and fully
understands all provisions of the Award.  Grantee agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator (as
defined in the Plan) upon any questions arising under the Plan or this
Agreement.

 

--------------------------------------------------------------------------------


 

2.             Grant of Option Award.  Subject to the terms of this Agreement
and the Plan, the Company hereby grants to Grantee an Option Award which
entitles Grantee to purchase the number of shares of common stock of Company
Stock set forth in the Notice of Grant above (the “Shares”), at the price per
Share set forth in the Notice of Grant above (the “Exercise Price”) and in the
manner and subject to the conditions provided in this Agreement.

 

3.             Vesting.

 

(a)           Except as otherwise provided in subsection 3(b), the Award is
subject to forfeiture upon the Grantee’s Termination of Employment, unless and
until the Award vests as provided in this subsection.

 

Date of Vesting

 

Percent of Option Shares Vested

 

 

 

 

 

December 31, 2009

 

10

%

December 31, 2010

 

30

%

December 31, 2011

 

60

%

December 31, 2012

 

100

%

 

(b)           Upon a Change in Control, the Award will be immediately vested and
exercisable.  Additionally, notwithstanding the foregoing, the Grantee will not
become vested in any portion of his or her Award during the period of time the
United States Department of Treasury (“Treasury”) holds Series A preferred stock
of the Company (the “Preferred Stock”).  After the Treasury no longer holds the
Preferred Stock, the Grantee will be credited with vesting service for the
period of time beginning on the Grant Date and ending on the last date that
Treasury held any of the Preferred Stock.

 

4.             Exercise of Option Award.  The following terms and conditions
shall apply to the exercise of the Option Award.

 

(a)           The Option Award shall not be exercisable after the Expiration
Date.  The Grantee may exercise the Option Award in whole or in part, at any
time on or before the Expiration Date, as to any Shares which have vested as set
forth in this Agreement.  Shares owned by Grantee as a result of his or her
exercise of the Option Award shall be referred to herein as “Purchased Shares.”

 

(b)           Except to the extent the Grantee uses the sale and remittance
procedure described in this subsection, the Grantee must pay cash for the
Exercise Price for the Shares on the Exercise Date.  The Grantee may also pay
the Exercise Price as follows:

 

(i)            In shares of equivalent equity interests, held for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date, or

 

(ii)           Through a special sale and remittance procedure pursuant to which
the Grantee concurrently provides irrevocable written instructions to (A) a
brokerage firm designated by the Company to effect the immediate sale of the
purchased interests and remit to the Company, out of the sale proceeds available

 

2

--------------------------------------------------------------------------------


 

on the settlement date, sufficient funds to cover the aggregate Exercise Price
payable for the purchased interests plus all applicable federal, state and local
income and employment taxes required to be withheld by the Company by reason of
such exercise, and (B) the Company to deliver the certificates for the purchased
interests directly to such brokerage firm to complete the sale.

 

The Company’s obligations to deliver purchased equity interests under the sale
and remittance procedure described in this subsection shall be conditioned upon
receiving sufficient funds and/or other assets to cover the Exercise Price and
tax withholding obligations described herein.

 

5.             Conditions.  The Company’s obligation to issue or transfer Shares
to Grantee after the exercise of the Option Award, in whole or in part, is
conditioned upon Grantee’s payment in full for the Shares with respect to which
the Option Award was exercised.

 

6.             Change in Company Stock.  In the event of any change in the
Shares, as described in Section 12.9 of the Plan, the Administrator will make
appropriate adjustment or substitution in the number, kind and price of Shares
under this Agreement, all as provided in the Plan.  Such adjustment or
substitution in the number, kind and price of Shares under this Agreement will
be automatic and no formal amendment will be required to be made to this
Agreement to effect the adjustment or substitution, provided the Participant is
provided with adequate notice of such adjustment or substitution.  The
Administrator’s determination in this respect will be final, conclusive and
binding on all parties.

 

7.             No Shareholder Rights; No Guarantee of Employment.  Grantee shall
not have any of the rights of a shareholder with respect to the Shares until
such Shares are issued or transferred to Grantee after the exercise of the
Option Award.  Nothing in this Agreement (a) confers on Grantee any right to
continue in the employment of the Company, or (b) interferes with the Company’s
right to terminate the employment of Grantee at any time, with or without cause.

 

8.             Certain Tax Consequences.  Grantee acknowledges that the exercise
of the Option Award and any sale of the Purchased Shares may have various tax
consequences under federal and state law.  Grantee has discussed these
consequences with his personal tax advisor.  Grantee may be required to report
the grant of the Option Award to the Internal Revenue Service and/or to state
tax authorities under applicable state law.  The Company is not obligated to
deliver Shares upon the exercise of any Option Award issued under the Plan until
all applicable federal, state, local and foreign income and employment tax
withholding requirements have been satisfied.  In accordance with the foregoing,
the Company has the right to withhold sums from compensation otherwise due to
Grantee to satisfy such withholding requirements.

 

9.             Transferability.  An Option Award granted hereby shall be neither
transferable nor assignable by a Grantee other than by will or by the laws of
descent and distribution and may be exercised, during the lifetime of the
Grantee, only by the Grantee, or in the event of his legal incapacity, by his
guardian or legal representative acting on behalf of the Grantee in a fiduciary
capacity under state law and court supervision.

 

3

--------------------------------------------------------------------------------


 

10.           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and Grantee, Grantee’s assigns and the legal representatives, heir and
legatees of Grantee’s estate.

 

11.           Compliance with Laws and Regulations.

 

(a)           The grant and exercise of the Award, as applicable, and the
issuance of the Shares shall be subject to compliance by the Company and Grantee
with all applicable requirements of law relating thereto, including but not
limited to federal and state securities laws, and with all applicable
regulations of any stock exchange on which the Shares or an equivalent equity
interest may be listed for trading at the time of such exercise and issuance.

 

(b)           The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Share pursuant to the Award shall relieve the
Company of any liability with respect to the non-issuance or sale of the Shares
as to which such approval shall not have been obtained.  The Company, however,
shall use its best efforts to obtain all such approvals.

 

12.           Restrictive Covenants.  Grantee acknowledges that without his or
her making the covenants and agreements hereinafter contained in this Section,
the Company would not have granted this Award to the Grantee and the grant of
such Award is in reliance upon Grantee’s compliance with the covenants and
agreements made in this Section.

 

(a)           Noncompetition.  Grantee hereby covenants and agrees that during
Grantee’s employment with the Company and its Affiliates and for a period of 18
months following the termination of that employment, for any reason, Grantee
agrees that he or she shall not, directly or directly, whether individually or
as a partner, shareholder, officer, director, employee, independent
representative, broker, agent, consultant or in any other capacity for any other
individual, partnership, firm, corporation, company or other entity, engage in
the following prohibited activities without prior written authorization from the
Company:

 

(i)            Have any ownership interest in any Restricted Organization (as
hereinafter defined);

 

(ii)           Work or provide services for any Restricted Organization;

 

(iii)          Employ or seek to employ or engage or seek to engage any person
who has worked for or in conjunction with the Company or an Affiliate during the
12-month period preceding the termination of Grantee’s employment, specifically
including any consultant, employee, provider or vendor used by the Company or an
Affiliate;

 

(iv)          Solicit or induce any person currently employed by or otherwise
associated with the Company or an Affiliate to terminate such employment or
relationship;

 

4

--------------------------------------------------------------------------------


 

(v)           Solicit or provide or offer to solicit or provide any Restricted
Product or Service to any business account or customer of the Company or an
Affiliate who was a business account or customer of the Company or an Affiliate
during the 12-month period preceding termination of Grantee’s employment or
about whom Grantee obtained confidential information;

 

(vi)          Accept business from any business account or customer of the
Company or an Affiliate who was a business account or customer of the Company or
an Affiliate during the term of Grantee’s employment, including, but not limited
to, any business account or customer serviced or contacted by Grantee, or for
whom Grantee had direct or indirect responsibility, on behalf of the Company or
an Affiliate within the 12-month period preceding the termination of Grantee’s
employment or about whom Grantee obtained confidential information, when that
business pertains to products or services which are competitive with or
substantially similar to any Restricted Product or Service; or

 

(vii)         Otherwise attempt to interfere with the Company or an Affiliate’s
business or its relationship with its business accounts, consultants, customers,
employees or vendors.

 

(b)           Definitions.  For purposes of this Section:

 

(i)            “Restricted Product or Service” shall mean a product or service
in development or design, or produced, marketed, sold, disseminated, offered or
distributed by the Company or an Affiliate at any time on or after the date of
this Award Agreement and until Grantee’s termination of employment.

 

(ii)           “Restricted Area” shall mean the county of the Grantee’s
designated office or any county adjacent to that “designated office” county. 
The “designated office” and county will be listed on the signature page of this
document.

 

(iii)          “Restricted Organization” shall mean any bank holding company,
savings association holding company, financial services holding company, bank,
savings bank, thrift, any other financial institution or other organization or
entity that is primarily engaged in the financial services industry within the
Restricted Area, which competes with the Company or an Affiliate.

 

(c)           Adjustments and Extension of Restrictive Period. Should any
covenant or restriction included in this Section be held to be unreasonable or
unenforceable for any reason, including without limitation the temporal
limitation, geographic restrictions, or scope of activity covered by a
restrictive covenant, then such provision or restriction shall be given effect
and enforced to whatever extent would be reasonable and enforceable.  All
remaining covenants and restrictions shall remain in full force and effect in
accordance with the terms thereof.  If Grantee is deemed to have breached any of
the foregoing restrictive covenants, Grantee agrees that the restrictive period
shall be

 

5

--------------------------------------------------------------------------------


 

automatically extended by a period of time equal to the period of such breach,
measured from the date of the breach through the date of such determination.

 

(d)           Survival of Obligations.  Grantee agrees that his obligations
contained in this Section shall survive the termination of Grantee’s employment
with the Company, whether such termination is voluntary or involuntary.  Grantee
further acknowledges that any breach by the Company of any contractual,
statutory, or other legal obligation to the Grantee shall not excuse or
terminate the Grantee’s obligations hereunder or otherwise preclude the Company
from seeking relief pursuant to any provision of this Agreement.

 

(e)           Reasonableness of Restrictions.  Grantee hereby agrees and
acknowledges that (i) the provisions of this Section are reasonable, and
(ii) Grantee has (A) read the foregoing provisions of this Section, (B) been
given ample time and opportunity to consult with counsel concerning the meaning
and effect of this Section, and (C) in no way been coerced or in any way forced
to agree to the provisions of those Sections.

 

(f)            Remedies.  Grantee acknowledges and agrees that any actual or
threatened breach of the foregoing provisions of this Agreement will cause
irreparable harm to the Company and/or its Affiliates and that it may be
difficult to determine or adequately compensate the Company and its Affiliates
through monetary damages.  Accordingly, Grantee hereby agrees that the Company
may seek a restraining order or other injunctive remedy to prevent or restrain
such breach without the requirement to post or obtain a bond or other security. 
Grantee further agrees that the Company shall also be entitled to recover
reasonable costs and attorneys fees incurred by it to enforce the foregoing
covenants and agreement.  Grantee further acknowledges that nothing contained
herein shall be construed to prohibit or limit the Company and its Affiliates
from pursuing any other remedies, whether such remedies are contractual or arise
at law or in equity.  Grantee further agrees to indemnify and hold harmless the
Company and its Affiliates, directors, officers, employees, agents, successors
and assigns from and against any and all losses or liabilities which may result
from the breach of the restrictive covenants set forth in this Section.

 

13.           Amendment.  Subject to Section 409A of the Internal Revenue Code
of 1986, as amended, if applicable, the Administrator shall have complete and
exclusive power and authority to amend or modify this Agreement (and the
Administrator shall have the power and authority to amend or modify the Plan) in
any or all respects; provided, however, that no such amendment or modification
shall adversely affect, in any material respect, any rights of the Grantee with
respect to an Award granted pursuant to this Agreement, unless the Grantee
consents to such amendment or modification.  However, the Administrator shall
have the power and authority to amend or modify this Agreement (and the
Administrator shall have the power and authority to amend or modify the Plan) in
any manner (including in a manner that adversely affects the rights of the
Grantee with respect to the Award) if such amendment or modification applies
equally to all holders of the type of award granted under the Plan and is
approved by holders of the type of award granted representing a majority of the
Shares issued or issuable pursuant to such awards granted under the Plan.

 

6

--------------------------------------------------------------------------------


 

Additionally, in the event any laws, rules, regulations or other guidance
enacted or issued by the United States government or any agency thereof,
including the United States Treasury, including but not limited to any
regulations implementing the American Recovery and Reinvestment Act of 2009
(“ARRA”), make any portion of this Agreement illegal, the Administrator retains
the right to amend the Agreement, without the Grantee’s consent, to bring the
Agreement into compliance with ARRA or, if compliance with ARRA is not possible,
the Administrator has the unilateral right to terminate this Agreement pursuant
to Section 14.

 

14.           Termination.  Except as otherwise provided in the Plan, this
Agreement and any unvested Shares or Option Awards granted hereby will terminate
immediately upon Grantee’s termination of employment.  Additionally, in the
event any laws, rules, regulations or other guidance enacted or issued by the
United States government or any agency thereof, including the United States
Treasury, including any regulations implementing the American Recovery and
Reinvestment Act of 2009 (“ARRA”), make any portion of this Agreement illegal,
this Agreement shall be null and void, and the Administrator shall have the
unilateral right to terminate this Agreement, without the Grantee’s consent.

 

15.           Entire Agreement; Governing Law; Attorneys’ Fees.  The Plan is
incorporated into this Agreement by reference.  The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter of this Agreement and supersede in their entirety all prior undertakings
and agreements of the Company and Grantee with respect to subject matter of this
Agreement.  The Award and this Agreement shall be construed, administered and
governed in all respects under and by the internal laws (but not the choice of
law rules) of the State of Indiana.  The Company, its Affiliates and the Grantee
irrevocably consent to the jurisdiction and venue of the Courts of the State of
Indiana and the United States federal courts serving Decatur County, Indiana
with respect to any and all actions related to the Award and this Agreement or
the enforcement hereof, and the parties hereto hereby irrevocably waive any and
all objections thereto.  If the Plan or this Agreement is challenged in a court
of law, the prevailing party shall be entitled to receive from the other party
reasonable attorneys’ fees and other costs and expenses incurred by the
prevailing party in connection with such suit regardless of whether such suit is
prosecuted to judgment.

 

16.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee, after thoroughly reviewing
and developing a complete understanding of the restrictions and covenants
imposed by Section 12, has also executed this Agreement as of the date first
above written.

 

 

GRANTEE:

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

By:

 

(Signature)

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

 

(Designate Office)

 

 

 

 

 

 

 

 

(County and State)

 

 

 

8

--------------------------------------------------------------------------------